Filed 9/7/16 P. v. Nicholson CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F070990
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. 14CM7411)
                   v.

ELDRED ANDRE NICHOLSON,                                                                  OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Michael J.
Reinhart, Judge.
         J. Edward Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Kane, Acting P.J., Franson, J. and Peña, J.
       Appointed counsel for defendant Eldred Andre Nicholson asked this court to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436.) Counsel filed an opening brief that sets forth
the facts of the case and requests that we review the record. Defendant was advised of
the right to file a supplemental brief within 30 days of the date of filing of the opening
brief. More than 30 days elapsed, and we received no communication from defendant.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm the judgment.
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
       On December 11, 2014, defendant pled no contest to three counts of battery on a
correctional officer (Pen. Code, § 4501.5).1 His five prior strike allegations were
dismissed. The trial court sentenced him to five years in prison: the middle term of
three years on count 1, plus one year each for counts 2 and 3. The court ordered
defendant to pay a $300 restitution fine (§ 1202.4, subd. (b)); a suspended $300 parole
revocation fine (§ 1202.45); a $40 court operations assessment fine (§ 1465.8,
subd. (a)(1)); and a $30 conviction assessment fine (Gov. Code, § 70373). The court
waived the restitution fines on counts 2 and 3, and imposed only a $40 court operations
assessment fine (§ 1465.8, subd. (a)(1)) and a $30 conviction assessment fine (Gov.
Code, § 70373) on each count.
       On January 28, 2015, defendant filed a notice of appeal. The trial court granted
his request for a certificate of probable cause.




1      All statutory references are to the Penal Code unless otherwise noted.


                                              2
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                             3